Citation Nr: 0704092	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  99-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cognitive 
dysfunction and memory loss as due to an undiagnosed illness 
related to service in the Persian Gulf War.

2.  Entitlement to service connection for fatigue as due to 
an undiagnosed illness related to service in the Persian Gulf 
War.

3.  Entitlement to service connection for a disorder of 
multiple joints and muscles due to an undiagnosed illness 
related to service in the Persian Gulf War.

4.  Entitlement to service connection for hyperreflexia of 
the toes due to an undiagnosed illness related to service in 
the Persian Gulf War.

5.  Entitlement to service connection for irritable bowel 
syndrome with food and chemical intolerance due to an 
undiagnosed illness related to service in the Persian Gulf 
War.

6.  Entitlement to service connection for photosensitivity 
due to an undiagnosed illness related to service in the 
Persian Gulf War.

7.  Entitlement to service connection for anoxal neuropathy 
due to an undiagnosed illness related to service in the 
Persian Gulf War.

8.  Entitlement to service connection for headaches due to an 
undiagnosed illness related to service in the Persian Gulf 
War.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant had active military duty from November 1990 to 
May 1991, including about 2 1/2 months in Southwest Asia in 
support of Desert Shield/Desert Storm.  The appellant has 
also been a member of the Army Reserve.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision issued by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously before the Board in February 2001, 
at which time the case was remanded for additional 
evidentiary development.  The requested development has been 
undertaken, and the case has been returned to the Board for 
appellate review.

A hearing was held before the undersigned Veterans Law Judge 
in June 2003, and a transcript of that testimony has been 
associated with the claims folder.  In June 2003, the veteran 
withdrew several claims which had been pending for appellate 
consideration. 

This case was again before the Board in January 2004 at which 
time the Board determined that no new and material evidence 
had been submitted with which to reopen a claim of 
entitlement to service connection for pneumonia and the 
remainder of the claims were remanded.  

In April 2006, the veteran in effect requested increased 
evaluations for her service-connected fibromyalgia and left 
and right foot disorders.  These new claims are referred to 
the RO for adjudication.  

The claim of entitlement to service connection for cognitive 
dysfunction and memory loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Photosensitivity, hyperflexia of the toes and anoxal 
neuropathy were not manifested during service; there is no 
current diagnosis of photosensitivity, hyperflexia of the 
toes or anoxal neuropathy, and complaints and medical 
findings indicative of those conditions as shown years ago, 
have not indicated that any of those conditions are 
etiologically related to service, nor have these conditions 
been etiologically linked to the veteran's Persian Gulf 
service.

2.  Fatigue, a disorder of multiple joints and muscles and 
irritable bowel syndrome, are manifestations which are 
already compensated by virtue of the grant of service 
connection for fibromyalgia (made in a January 2006 rating 
decision), and all of these conditions are specifically 
enumerated in that rating criteria and provide the basis for 
the currently assigned 40 percent evaluation for fibromyalgia 
under 38 C.F.R. § 4.71a, Diagnostic Code 5025.   

3.  The record establishes that the veteran sustained 
organophosphate exposure during her Persian Gulf service.

4.  Clinical records show that headaches have manifested 
since service; the record contains a current diagnosis of 
headaches and this condition has been linked by competent 
medical evidence to the veteran's past exposure to 
organophosphates during service.


CONCLUSIONS OF LAW

1.  Fatigue was not incurred in active service and is not due 
to an undiagnosed illness related to service in the Persian 
Gulf.  38 U.S.C.A. §§ 1110, 1112, 1117 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

2.  A disorder of multiple joints and muscles was not 
incurred in active service and is not due to an undiagnosed 
illness related to service in the Persian Gulf.  38 U.S.C.A. 
§§ 1110, 1112, 1117 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2006).

3.  Hyperreflexia of the toes was not incurred in active 
service and is not due to an undiagnosed illness related to 
service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1112, 1117 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

4.  Irritable bowel syndrome with food and chemical 
intolerance was not incurred in active service and is not due 
to an undiagnosed illness related to service in the Persian 
Gulf.  38 U.S.C.A. §§ 1110, 1112, 1117 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

5.  Photosensitivity was not incurred in active service and 
is not due to an undiagnosed illness related to service in 
the Persian Gulf.  38 U.S.C.A. §§ 1110, 1112, 1117 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

6.  Axonal neuropathy was not incurred in active service and 
is not due to an undiagnosed illness related to service in 
the Persian Gulf.  38 U.S.C.A. §§ 1110, 1112, 1117 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

7.  Giving the benefit of the doubt to the veteran, headaches 
were incurred during active service as attributable to 
organophosphate exposure sustained during service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1112, 1117 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in this case, the claim was initially 
adjudicated in March 1999, even prior to the enactment of the 
VCAA.  However, subsequently, the RO did provide the veteran 
with notice of the VCAA in August 2001 and January 2004, 
prior to readjudication of the claims.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letters 
about the information and evidence that is necessary to 
substantiate the claim for service connection in this case.  
Specifically, the January 2004 letter stated that the 
evidence must show that the veteran had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that there is a current physical or 
mental disability; and, that there is a relationship between 
the current disability and an injury, disease, or event in 
military service.  Additionally, the May 1999 Statement of 
the Case (SOC) and the January and April 2006 Supplemental 
Statements of the Case (SSOC) notified the veteran of the 
reasons for the denial of her application and, in so doing, 
informed her of the evidence that was needed to substantiate 
her claims for service connection.

In addition, the RO notified the veteran in the August 2001 
and January 2004 letters about the information and evidence 
that VA will seek to provide.  In particular, the letters 
indicated that reasonable efforts would be made to help her 
obtain evidence necessary to support her claims and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on her claims.

The RO also informed the veteran about the information and 
evidence she was expected to provide.  Specifically, the 
August 2001 and January 2004 letters notified the veteran 
that she must provide enough information about her records so 
that they could be requested from the agency or person that 
has them.  The letters also requested that she complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on her behalf.  In addition, the 
letters informed the veteran that it was still her 
responsibility to support her claims with appropriate 
evidence, and stated that it was the veteran's responsibility 
to ensure VA received all requested records that are not in 
the possession of a Federal department or agency.

The January 2004 VCAA notice letter that were provided to the 
veteran also specifically contained the "fourth element," 
inasmuch as the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claims.  
The RO has also informed the appellant in the rating 
decision, SOC, and SSOCs of the reasons for the denial of her 
claims and, in so doing, informed her of the evidence that 
was needed to substantiate those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, in the April 2006 SSOC, the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran was also afforded VA 
examinations in 2005 in connection with her service 
connection claims.  VA has also assisted the veteran and her 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Factual Background

The veteran's service personnel records indicate that the 
veteran received the Army Service Medal, the National Defense 
Service Medal, and an Army Lapel Button.  The veteran served 
as a clinical nurse and was stationed in SouthWest Asia from 
mid-January 1991 to late March 1991.

Service medical records show that the veteran was briefly 
hospitalized in March 1991 when she was air-evacuated from 
Saudi Arabia.  She reported that she had been feeling fine 
until March 8, 1991, when she was on field sanitation duty 
working with some fly-bait type solvent, which blew towards 
her face resulting in symptoms such as shortness of breath, 
coughing, epistaxis, chills, shakes, fever and severe left-
sided chest pain.  A chest X-ray film revealed circular 
pneumonia.  The May 1991 separation examination report 
indicated that the veteran had no clinical abnormalities.  
She specifically denied having swollen or painful joints; a 
head injury; cramps in the legs; frequent indigestion; 
stomach, liver or intestinal trouble; arthritis, rheumatism 
or bursitis; neuritis; loss of memory or amnesia or periods 
of unconsciousness. 

Additional service medical records and reserve records 
include a May 1991 performance evaluation which documents 
that the veteran provided nursing care in support of combat 
maneuvers during Operation Desert Shield and Desert Storm in 
1991.  It was also noted that she had volunteered during that 
time to be a member of a field sanitation team.  

When she was seen in March 1995, intermittent gait 
instability of undetermined etiology and hyperreflexia was 
noted.  The examiner indicated that because of the 
hyperreflexia, a work-up for MS and myasthenia gravis should 
be considered.  

The veteran was evaluated in April 1995 and she gave a 
history of exposure to some chemical in 1991 which resulted 
in subsequent problems.  An impression of weakness/fatigue 
was made.  The examiner noted that the examination findings 
revealed only mild dysfunction, although the veteran was 
having significant difficulty.  It was commented that 
pesticide exposure was an intriguing etiology for the 
symptoms, although the nature of the substance was unknown.  
The veteran reported that in her unit it was rumored that the 
substance was DDT, but the examiner commented that her 
symptoms were not consistent with DDT poisoning.  A history 
of pneumonitis was also diagnosed, and it was observed that 
this condition could have been chemically induced by 
pesticide.  

An addendum dated in October 1995 revealed that additional 
testing and lab studies revealed histrionic traits, no 
evidence of active infectious diseases and EMG findings of 
left upper and lower extremity chronic left S1 radiculopathy 
without on-going denervation, as well as some indications of 
bilateral peroneal axonal neuropathy.

The veteran underwent a Persian Gulf War evaluation in August 
1997.  She complained of symptoms including: diffuse muscle 
weakness mostly involving the lower extremities, easy 
fatigability, memory loss, photosensitivity, chemical 
sensitivity and episodes of disorientation.  She gave a 
history of exposure to a pesticide during service in Saudi 
Arabia in 1991.  On neurological examination, there was no 
apparent muscle atrophy and tone was normal.  The examiner 
indicated that consideration should be given to various 
neurological or neuro-muscular disorders and believed the 
differential diagnosis should include multiple sclerosis, 
myasthenia gravis and Charcot-Marie-Toth syndrome.  It was 
noted that the possibility that her problems were pesticide 
induced should not be excluded, although it was noted that 
this would be an atypical presentation.  It was noted that 
additional testing and lab studies were pending.  

The veteran underwent a VA neuropsychiatric evaluation in 
December 1997 which revealed moderate impairment of motor 
coordination, motor speed, visuomotor and auditory 
sequencing.  It was noted that this pattern was consistent 
with patients who had suffered acute episodes of 
organophosphate poisoning.  

Army records dated in September 1998 reveal that following 
service in Desert Storm, the veteran had a history of 
neurological sequelae following exposure to an 
unlabeled/unknown pesticide.  The entry indicated that in the 
spring of 1992 she developed progressive muscle weakness in 
the lower extremities which would last 3-4 weeks and reoccur 
3-4 times a year.  In 1995, she experienced similar symptoms 
in the upper extremities.  In spring 1997, she reported that 
she experienced periods of disequilibrium and disorientation 
and experienced photosensitivity.  In the summer of 1997, she 
complained of a sudden onset of severe headaches.  An 
assessment of sudden onset of bilateral lower extremity 
weakness with spacticity and altered body perception was made 
and the veteran was referred to neurology.  

Army medical records show that the veteran was seen in 
September 1998 at which time a sudden onset of bilateral 
lower extremity weakness with spasticity and altered body 
perception was noted. 

Treatment records dated in October 1998 reveal diagnoses of 
myalgias and easy fatigue of the extremities.  

VA records dated in February 1999 indicate that the veteran 
continued to have neurological symptoms such as loss of 
balance, muscle strength and deep joint pain.

The veteran underwent multiple VA examinations in March 1999.  
On general medical examination the impressions included: 
pneumonia with respiratory distress in service with current 
normal pulmonary function tests and a chest x-ray film which 
showed no acute disease; a history of mild to moderate 
cognitive impairment; degenerative disease of the low back; 
osteoporosis with some muscle aching.  It was noted that VA 
neurology felt that the muscle wasting and neuropathy were 
not consistent with myasthenia gravis.  The examiner also 
commented that her fatigability did not have a definite 
diagnosis yet and indicated that her fatigue and fibromyalgia 
made her a candidate for future studies related to possible 
Gulf War illness.

A VA PTSD examination conducted in 1999 resulted in a 
diagnosis of adult adjustment disorder with depression and a 
VA examination of the joints also conducted in 1999 revealed 
a diagnosis of arthralgia of the right ankle. 

Private medical records show that myalgias and fatigue were 
diagnosed in June 2001. 

On evaluation conducted in August 2001, a history of nerve 
gas or chemical exposure with possible related neuropathy and 
evidence of peroneal weakness and pronated foot type was 
assessed.   

The veteran underwent evaluation of the feet in September 
2001 which revealed poor balance and slight heel valgus 
bilaterally.  
The veteran underwent a neurological evaluation in September 
2001 which revealed conduction deficit resulting in sensory 
and motor deficiencies probably at the radicular level on the 
left side, possibly manifested by polyradiculopathy of left 
S1 and L5.

The record contains a physical profile from the veteran's 
reserve duty indicating that the veteran was limited as she 
could not perform strenuous or moderate physical activity.  
It was noted that her medical conditions included transient 
pulmonary problems, as well as chronic neuromuscular and 
cognitive disorders due to line of duty - documented 
environmental exposure (probably pesticide) during the Gulf 
War.  It was noted that this was a permanent change in 
profile inasmuch as the veteran could not perform the 
required duties of a nurse in a combat support hospital in 
the field.

Private medical records show that the veteran was seen in 
April 2002 with complaints of a 3 day history of all of body 
pain and difficulty walking.  An MRI scan of the brain done 
in April 2002 in conjunction with the veteran's complaints of 
headaches revealed no significant abnormalities.  Diagnoses 
of right shoulder pain, decreased memory and headaches were 
made in April 2002.  Records show that she injured her right 
lower leg due to a fall in May 2002.  X-ray films of the 
hands taken in July 2002 revealed arthritis bilaterally.  A 
record dated in August 2002 reflects that arthralgias and 
myalgias were diagnosed, more consistent with fibromyalgia.  
The record also indicated that Vioxx made the veteran's 
irritable bowel syndrome worse, and that the prescription 
would be changed.  An MRI of the right shoulder done in 
September 2002 revealed mild hypertrophic changes in the AC 
joint. 

A December 2002 record lists a past medical history which 
included cognitive dysfunction, felt likely related to 
underlying anxiety and depression. 

During 2003, the veteran was treated for fibromyalgia and 
arthralgias and myalgias, described as more consistent with 
fibromyalgia (according to an August 2002 record).   

The record includes a Department of Defense Environmental 
Exposure Report, Pesticides, Final Report, released in April 
2003, in which the veteran's case is clearly discussed (case 
number 2).  The report indicated that in that case the large 
dose of fly bait/pesticide that she was exposed to was 
azamethiphos, an organophosphate.   

The veteran underwent a private medical evaluation by Dr. P. 
in May 2003.  She complained of gait instability, peripheral 
neuropathy and cognitive dysfunction.  A history of her 
inhaling a large quantity of insecticide in March 1991 was 
noted.  The doctor indicated that it was clear that the 
veteran suffered both acute and long-term medical effects 
secondary to her exposure to an unknown pesticide while on 
active duty during the Gulf War.  It was commented that many 
of her symptoms were consistent with organophosphate 
poisoning and were indicative of organophosphate-induced 
neuropathy and neurocognitive defects.  

The veteran provided testimony at a Board hearing held in 
June 2003.  At that time she withdrew several claims that 
were pending appellate review.  She indicated that after her 
discharge from service she experienced symptoms including 
hyperflexion of the toes and photosensitivity, as well as 
neuropathy in the legs.  She also indicated that headaches 
and irritable bowel syndrome started chronically occurring 
just after her discharge from service.

VA records dated in 2004 reflect that the veteran continued 
to complain of symptoms including: fibromyalgia, 
polyneuropathy, mild cognitive dysfunction, irritable bowel, 
headaches, and sleep problems.  

In April 2004, the veteran submitted several articles 
regarding the relationship between pesticide exposure and 
health effects.  The record contains a VA memorandum dated in 
October 2004 which references April 2003 documents from DOD, 
specifically pertaining to the veteran's case and verifying 
that she was exposed to a large dose of fly bait/pesticide, 
identified as the organophosphate, azamethiphos.  

Private medical records show that the veteran underwent 
endoscopic evaluation in July 2004 due to complaints of 
persistent mild gastric pain with associated nausea.  The 
findings revealed acute pyloric channel ulceration and acute 
grade 2+ diffuse nonerosive gastritis.  The doctor indicated 
that the veteran had irritable bowel syndrome which might be 
related to Gulf War syndrome, organo-phosphate disorder.  

The veteran underwent a Persian Gulf War evaluation in 
September 2004.  The examiner noted that some of the 
veteran's symptoms appeared to be either seasonal or 
intermittent.  It was noted that on one occasion in the past 
there had been abnormalities suggestive of axonopathy of the 
peroneal nerves bilaterally.  It was noted that the veteran's 
symptoms affecting the throat, gastrointestinal system and 
bladder were seemingly unrelated.  The examiner observed that 
the veteran's problems were best characterized as some type 
of neurological or neuromuscular disorder, undifferentiated.  

The examiner further explained that from what was known about 
organophosphate induced delayed polyneuropathy, typical cases 
seemed to occur after exposure to significant or massive 
doses of certain organophosphate insecticides with definite 
acute symptomatolgy, usually requiring hospitalization or 
emergent care.  Following acute recovery from such exposure, 
uncommonly some people develop a subacute delayed 
polyneuropathy, manifested primarily by motor weakness, worse 
in the lower extremities, which progressively worsens, then 
plateaus, then improves with or without sequelae.  It was 
observed that the veteran's sequence of events did not seem 
to classic pattern, and that also atypical was the pattern of 
intermittent worsening of symptoms with intervals of 
improvement.  The examiner concluded that he was not aware of 
any testing which would prove useful as a marker to help 
prove or disprove some connection between the exposure in 
March 1991 and the present illness.  The examiner believed 
that the differential diagnoses should include multiple 
sclerosis, myasthenia gravis and Charcot-Marie Tooth 
syndrome.  

The record contains an October 2004 memorandum written by an 
Army medical director.  The memorandum indicated that in 
March 1991 during her deployment with Desert Storm, the 
veteran was exposed to a large dose of pesticide via 
inhalation resulting in acute symptoms of expistaxis, rigors, 
dyspnea, and chest tightness which hours later developed into 
fever, hematochezia and pulmonary edema requiring medical 
evaluation.  The doctor indicated that these symptoms were 
consistent with organophosphate exposure.  The doctor 
indicates that since the veteran's discharge, she had been 
seen by numerous medical specialists for neurological, 
rheumatological and gastrointestinal disorders.  It was noted 
that conditions including polyneuropathy/axonopathy, 
fibromyalgia, chronic fatigue syndrome and irritable bowel 
syndrome had been diagnosed and the veteran had experienced 
neuropsychiatric disturbances in memory, motor skills and 
other cognitive functions.  The doctor observed that all of 
these symptoms were consistent with long term health effects 
after exposure to organophosphates.   

In 2004, the veteran was seen for conditions including 
fibromyalgias, arthralgias and symptoms of irritable bowel 
symptoms.  

A VA examination of the intestines was conducted in May 2005.  
The veteran complained of chronic constipation since 
returning from the Gulf War.  A diagnosis of chronic 
constipation treated with medications and nonsteroidal anti-
inflammatories was made.  The examiner indicated that 
rendering an opinion relating to causation or attributing 
factors from the veteran's military service would be 
speculative at best.  

The veteran underwent a VA neurological examination in June 
2005.  With respect to cognitive testing, the examiner 
indicated that the veteran received a 30/30 on mini-mental 
status examination and indicated that a recent brain MRI had 
been normal.  The examiner noted a mild loss of vibratory 
sense bilaterally, but otherwise indicated that the veteran 
was 5/5 in all muscle groups of the lower legs, with no 
evidence of foot drop.  The examiner did not agree with the 
assessment of poly-neuropathy, but did believe that the 
veteran had fibromyalgia which was at least as likely as not 
due to organophosphate exposure.

In a January 2006 rating decision, service connection was 
established for fibromyalgia with associated symptoms of 
fatigue, irritable bowel syndrome and stiffness.  
Legal Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Generally, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
incurred during service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Service connection also 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. If the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In the present case, the veteran has contended that she 
suffers from multiple disorders claimed to be manifestations 
of undiagnosed illness resulting from her service in the 
Persian Gulf region during Operation Desert Shield/Desert 
Storm.  With regard to such claims, service connection may be 
established for a veteran who exhibits objective indications 
of chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. §3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 (West 
2002 & Supp. 2005).  These changes became effective on March 
1, 2002.  Essentially, these changes revised the term 
"chronic disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  Therefore, adjudication of the 
veteran's Persian Gulf service connection claims in the 
present case must include consideration of both the old and 
the new criteria.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2).  Thus, although 
medical evidence of signs or symptoms is clearly not required 
to grant a claim, the regulation does require that there be 
some objective, independently verifiable evidence of the 
symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that she 
served in Southwest Asia during the pertinent time period.  
In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See, e.g., Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Having reviewed the record the Board has reached the 
following determinations.  

	Hyperreflexia of the toes, Photosensitivity and Axonal 
neuropathy 

The Board has thoroughly reviewed all the evidence of record 
and finds that service connection for hyperreflexia of the 
toes, photosensitivity and axonal neuropathy, claimed as 
disabilities due to an undiagnosed illness or attributable to 
Persian Gulf service is not warranted.  In this regard, 
service medical records are wholly devoid of complaints, 
treatment, or diagnoses of the aforementioned conditions.  .

The veteran first complained of photosensitivity in 1991 and 
at various intervals thereafter.  This condition has never 
been clinically diagnosed, nor has a condition primarily 
manifested by photosensitivity.  Hyperreflexia was also noted 
in 1995 and axonal neuropathy was indicated on EMG dated in 
1995.  

The Board notes that poly-neuropathy has been diagnosed at 
various post-service intervals, but recent evidence of 
record, specifically a 2005 VA examination revealed that the 
veteran's symptoms were more clinically comparable to 
fibromyalgia than to poly-neuropathy, inasmuch as EMG testing 
did not shown any definite evidence of neuropathy.  
Fibromyalgia is already service-connected and moreover, the 
specifically claimed condition is axonal neuropathy as 
opposed to poly-neuropathy, for which in essence service 
connection is already in effect based on the fibromyalgia 
diagnosis.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  
Essentially, there is no current diagnosis of 
photosensitivity, hyperreflexia of the toes or axonal 
neuropathy; in fact the record reflects that these conditions 
have not been clinically diagnosed for nearly the past 
decade, or in the case of photosensitivity, at all.  
Moreover, there has been no competent clinical evidence 
presented which establishes that it is at least as likely as 
not that any of these conditions is related to the veteran's 
Gulf War service, to include organophosphate exposure 
sustained therein. 
The Board has considered the veteran's statements that she 
has photosensitivity, hyperreflexia of the toes and axonal 
neuropathy due to an undiagnosed illness or otherwise 
resulting from her Gulf War service; however, the veteran has 
not been shown to possess the requisite medical expertise 
needed to render either a diagnosis or a competent opinion 
regarding medical causation.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. At 494-95.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for 
photosensitivity, hyperflexia of the toes and axonal 
neuropathy, if any, as due to an undiagnosed illness or as 
attributable to her period of service is not warranted. In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt rule."  However, as the evidence 
is not in relative equipoise, the rule is inapplicable in 
this case.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

	Multiple joint and muscle disability, fatigue and 
irritable bowel syndrome

By rating action of January 2006, the RO established service 
connection for fibromyalgia, which was assigned a 40 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  
Myalgia is "muscular pain."  See Hoag v. Brown, 4 Vet. App. 
209, 211 (1993), quoting STEDMAN'S MEDICAL DICTIONARY 913 
(1992).  Fibro is a prefix "denoting relationship to fibers."  
Hoag, 4 Vet. App. at 211, quoting DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 975 (1965).

A review of Diagnostic Code 5025 for fibromyalgia shows that 
the highest attainable evaluation, 40 percent, is warranted 
for widespread musculoskeletal pain and tender points, with 
or without associated fatigue, sleep disturbance, stiffness, 
paresthesiasis, headache (emphasis added), irritable bowel 
symptoms, depression, anxiety, or Raynaud's like symptoms, 
with symptoms that are constant or nearly so, and refractory 
to therapy.

Accordingly, the veteran's claims, to the extent that they 
involve symptoms of multiple joint and muscle disability, 
fatigue, and irritable bowel syndrome, these manifestations 
are already compensated by the 40 percent evaluation in 
effect for fibromyalgia.  In fact, such manifestations are 
specifically enumerated in that rating criteria and have been 
specifically considered in supporting the currently assigned 
40 percent evaluation under DC 5025.  

While the veteran's musculoskeletal disorder has been 
variously diagnosed as myalgia and arthralgia and even poly-
neuropathy, the substance of the complaints and 
manifestations remains the same.  Essentially, the veteran's 
musculoskeletal disorder is primarily manifested by constant 
or nearly constant widespread musculoskeletal pain and tender 
points, with associated fatigue, stiffness, paresthesias, and 
irritable bowel symptoms.  Under the anti-pyramiding 
provision of 38 C.F.R. § 4.14, (2006), the evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided.  The United States Court of 
Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. 
App. 259 (1994), that for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.

The Board notes that with respect to irritable bowel 
syndrome, although diagnosed as an independent disorder, the 
record contains no evidence definitively relating it 
etiologically to organophosphate exposure in service.  In 
fact, when the matter was most recently addressed in May 2005 
by a VA examiner, the examiner indicated that rendering an 
opinion relating the veteran's gastrointestinal problems the 
veteran's military service would be speculative at best.  
Similarly, chronic fatigue syndrome has never been diagnosed 
as an independent disorder, but fatigue has been a symptom 
associated with the veteran's musculoskeletal complaints.  
Accordingly, both conditions are appropriately and adequately 
compensated already under DC 5205 and compensate the same 
manifestations twice is prohibited by law.  38 C.F.R. § 4.14.  
Accordingly, service connection is not warranted for multiple 
joint and muscle disability, fatigue and irritable bowel 
syndrome.  


	Headaches

The post-service medical records periodically document the 
veteran's complaints of headaches.  

On VA examination conducted in June 2005, the examiner 
indicated that the veteran's headaches were apparently only 
triggered by environmental toxins and quickly resolved when 
she removed herself from these triggers.  The examiner 
indicated that it was as likely as not that these headaches 
were induced by organophosphate exposure in the past.  

Inasmuch as the veteran's headaches have not been associated 
with her service-connected fibromyalgia, and inasmuch as 
there is no contrary opinion of record, affording the benefit 
of the doubt in favor of the appellant, service connection is 
warranted for headaches, as competent evidence has related 
her occasional headaches to organophosphate exposure during 
Persian Gulf service. 


ORDER

Entitlement to service connection for fatigue as due to an 
undiagnosed illness related to service in the Persian Gulf 
War is denied.

Entitlement to service connection for a disorder of multiple 
joints and muscles due to an undiagnosed illness related to 
service in the Persian Gulf War is denied.

Entitlement to service connection for hyperreflexia of the 
toes due to an undiagnosed illness related to service in the 
Persian Gulf War is denied.

Entitlement to service connection for irritable bowel 
syndrome with food and chemical intolerance due to an 
undiagnosed illness related to service in the Persian Gulf 
War is denied.

Entitlement to service connection for photosensitivity due to 
an undiagnosed illness related to service in the Persian Gulf 
War is denied.

Entitlement to service connection for anoxal neuropathy due 
to an undiagnosed illness related to service in the Persian 
Gulf War is denied.

Entitlement to service connection for headaches is granted.


REMAND

Having reviewed the evidence of record in its entirety, the 
Board believes that additional evidentiary development is 
necessary as to the claim of entitlement to service 
connection for cognitive dysfunction and memory loss as due 
to an undiagnosed illness related to service in the Persian 
Gulf.  In essence, the record contains contrasting evidence 
as to both the matters of whether there in fact exists any 
currently manifested cognitive dysfunction and memory loss 
and whether if so, this is attributable to the veteran's 
Persian Gulf service.  

A review of the evidence reveals that VA screening for 
cognitive deficits done in March 1995 was within normal 
limits.  A brain MRI done in April 1995 was normal.  The 
veteran underwent a VA psychiatric evaluation in November 
1997 at which time she reported that her problems began in 
1991 after exposure to an unknown chemical in service.  A 
history of possible neuro-toxin exposure in 1991 was noted.  
Diagnoses of organic brain syndrome, secondary to unknown 
substance exposure; rule out conversion disorder and rule out 
personality disorder, were made.  

The veteran underwent a neuropsychiatric evaluation in 
December 1997.  At that time, it was noted she had some 
significant difficulties on testing that could be consistent 
with the effects of organophosphate poisoning.  It was noted 
that inconsistencies in the protocol and in the history 
suggested that factors including on-going mental stress might 
contribute to or account for many of her physical and 
cognitive difficulties.  It was also mentioned that a 
neurodegenerative disorder had not been entirely ruled out, 
particularly given the veteran's family history of 
Parkinson's disease. 

VA records dated in February 1998 reveal that cognitive 
defects including short and long term memory deficits as well 
as concentration problems had been demonstrated.  It was 
noted that the possibility that her neurological symptoms 
were organic had not been ruled out, and it was noted that 
she had some difficulty with depression and anxiety.

The veteran underwent an MRI of the brain in April 2002 in 
conjunction with complaints of decreased memory and 
headaches.  At that time, no significant abnormalities were 
identified.  

The veteran underwent a VA neurological examination in June 
2005.  With respect to cognitive testing, the examiner 
indicated that the veteran received a 30/30 on mini-mental 
status examination and indicated that a recent brain MRI had 
been normal. 

As previously indicated, based on the current evidence, it is 
difficult to determine whether the veteran in fact has 
manifestations of the currently claimed cognitive dysfunction 
and memory loss, particularly inasmuch as the most recent 
evidence suggests that these manifestations are not present.  
Still unresolved also is the nature of the relationship 
between any such manifestations, if currently shown, and the 
veteran's Persian Gulf service.  Therefore, the Board 
believes that a VA examination should be ordered which 
addresses and clarifies these matters. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the veteran for 
the appropriate VA medical examination(s), 
which includes any required testing to: 
(a) determine whether the veteran suffers 
from cognitive dysfunction and memory loss 
; (b) determine whether any such diagnosed 
disorder is as likely as not related to 
the veteran's military service to include 
exposure to organophosphates sustained 
during Gulf War service (as established by 
the record); and (c) determine whether any 
currently manifested cognitive dysfunction 
and memory loss represents manifestations 
of an undiagnosed illness.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.  The claims folders should be 
made available to the examiner(s) and the 
report should indicate that the claims 
file was reviewed.

2.  The RO should readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC).  The veteran and her 
representative should be given the 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


